Case 20-03190-sgj Doc 203 Filed 06/29/21         Entered 06/29/21 17:08:14       Page 1 of 14



John T. Wilson IV
State Bar I.D. No. 24033344
Clay M. Taylor
State Bar I.D. No. 24033261
Bryan C. Assink
State Bar I.D. No. 24089009
BONDS ELLIS EPPICH SCHAFER JONES LLP
420 Throckmorton Street, Suite 1000
Fort Worth, Texas 76102
(817) 405-6900 telephone
(817) 405-6902 facsimile

ATTORNEYS FOR APPELLANT JAMES DONDERO

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

In re:                            §                               Case No. 19-34054
                                  §
HIGHLAND CAPITAL MANAGEMENT, L.P. §                               Chapter 11
                                  §
    Debtor.                       §

                                   §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                   §
    Plaintiff.                     §
                                   §
v.                                 §
                                   §                               Adversary No. 20-03190
JAMES D. DONDERO,                  §
                                   §
    Defendant.                     §

                     APPELLANT’S DESIGNATION OF ITEMS TO
                   BE INCLUDED IN THE RECORD ON APPEAL AND
                     STATEMENT OF ISSUES TO BE PRESENTED

         Pursuant to Rule 8009 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), Appellant James Dondero (“Appellant”) in this appeal as noticed by the Notice of Appeal

[Adv. Dkt. 195] filed by Appellant on June 15, 2021, files this Appellant’s Designation of Items

to be Included in the Record on Appeal and Statement of Issues to be Presented in the above-




APPELLANT’S DESIGNATION OF ITEMS TO BE INCLUDED IN THE
RECORD ON APPEAL AND STATEMENT OF ISSUES TO BE PRESENTED                                 PAGE 1
Case 20-03190-sgj Doc 203 Filed 06/29/21             Entered 06/29/21 17:08:14        Page 2 of 14




captioned case and requests that the Clerk prepare and forward the items listed herein to the District

Court for inclusion in the record in connection with this appeal.

    DESIGNATION OF ITEMS TO BE INCLUDED IN THE RECORD ON APPEAL

       1.      Notice of Appeal [Adv. Dkt. 195] filed by Appellant;

      2.    Memorandum Opinion and Order Granting In Part Plaintiff’s Motion to Hold
James Dondero in Civil Contempt of Court for Alleged Violation of TRO [Adv. Dkt. 191];

       3.      Docket entries kept by the bankruptcy clerk in case no. 19-34054;

       4.      All docket entries and filings kept by the bankruptcy clerk in adversary

proceeding number 20-03190; and

       5.      Each of the additional documents and items designated below:

 Designation Docket No.     Date        Description
 No.
             Documents filed in Main Bankruptcy Case- Case No. 19-34054
     1.      Bankr. Dkt.    11/24/20    Debtor’s Fifth Amended Plan of Reorganization
             1472
     2.      Bankr. Dkt.    11/24/20    Disclosure Statement for Fifth Amended Plan of
             1473                       Reorganization
     3.      Bankr. Dkt.    11/24/20    Order Approving Disclosure Statement
             1476
     4.      Bankr. Dkt. 12/8/20        Motion for Order Imposing Temporary
             1528                       Restrictions on Debtor’s Ability, as Portfolio
                                        Manager, to Initiate Sales by Non-Debtor CLO
                                        Vehicles
     5.      Bankr. Dkt. 12/15/20       Debtor’s Objection to Motion for Order Imposing
             1578                       Temporary Restrictions on Debtor’s Ability, as
                                        Portfolio Manager, to Initiate Sales by Non-
                                        Debtor CLO Vehicles
     6.      Bankr. Dkt. 12/18/20       Order Denying Motion for Order Imposing
             1605                       Temporary Restrictions on Debtor’s Ability, as
                                        Portfolio Manager, to Initiate Sales by Non-
                                        Debtor CLO Vehicles
     7.      Bankr. Dkt. 1/22/21        Debtor’s Fifth Amended Plan of Reorganization
             1808                       (as modified)
     8.      Bankr. Dkt.    1/22/21     Redline of Fifth Amended Plan of Reorganization
             1809                       (as modified)
     9.      Bankr. Dkt.    2/22/21     Order Confirming Fifth Amended Plan of
             1943                       Reorganization

APPELLANT’S DESIGNATION OF ITEMS TO BE INCLUDED IN THE
RECORD ON APPEAL AND STATEMENT OF ISSUES TO BE PRESENTED                                       PAGE 2
Case 20-03190-sgj Doc 203 Filed 06/29/21        Entered 06/29/21 17:08:14      Page 3 of 14




           Documents filed in Adversary Proceeding – Adv. Proc. No. 20-03190
    10.       Adv. Dkt. 1    12/7/20      Debtor’s Complaint for Injunctive Relief
    11.       Adv. Dkt. 2    12/7/20      Debtor’s Motion for Preliminary Injunction
    12.       Adv. Dkt. 3    12/7/20      Brief in Support of Debtor’s Motion for
                                          Preliminary Injunction
    13.       Adv. Dkt. 6    12/7/20      Debtor’s Motion for Temporary Restraining
                                          Order
    14.       Adv. Dkt. 7    12/7/20      Brief in Support of Debtor’s Motion for
                                          Temporary Restraining Order
    15.       Adv. Dkt. 10 12/10/20       Order Granting Debtor’s Motion for Temporary
                                          Restraining Order
    16.       Adv. Dkt. 14 12/10/20       Court admitted exhibits date of hearing December
                                          10, 2020 (RE: related document(s)1 Adversary
                                          case 20-03190. Complaint by Highland Capital
                                          Management, L.P. against James D. Dondero.
                                          Nature(s) of suit: 72 (Injunctive relief - other).
                                          filed by Plaintiff Highland Capital Management,
                                          L.P.) (COURT ADMITTED THE Declaration of
                                          James P. Seery, Jr. and Exhibit's #1 Through #29
                                          that was attached to his declaration). (Edmond,
                                          Michael)
    17.       Adv. Dkt. 32 12/28/20       James Dondero’s Motion for Protective Order
    18.       Adv. Dkt. 33 12/28/20       Motion for Expedited Hearing on Motion for
                                          Protective Order
    19.       Adv. Dkt. 34 12/28/20       Debtor’s Objection to Motion for Protective
                                          Order
    20.       Adv. Dkt. 38 12/29/20       Order Resolving Motion for Protective Order
    21.       Adv. Dkt. 45 1/6/21         Debtor’s Witness and Exhibit List for January 8,
                                          2021 hearing
    22.       Adv. Dkt. 48 1/07/21        Debtor’s Motion for Contempt against James
                                          Dondero
    23.       Adv. Dkt. 49 1/07/21        Brief in Support of Debtor’s Motion for Contempt
    24.       Adv. Dkt. 51 1/07/21        Debtor’s Motion for Expedited Hearing on
                                          Motion for Contempt
    25.       Adv. Dkt. 52 1/07/21        James Dondero’s Objection to Debtor’s Motion
                                          for a Preliminary Injunction
    26.       Adv. Dkt. 54 1/8/21         Court admitted exhibits date of hearing January 8,
                                          2021 (RE: related document(s)2 Motion for
                                          preliminary injunction (Plaintiff Highland Capital
                                          Management, L.P.'s Emergency Motion for a
                                          Temporary Restraining Order and Preliminary
                                          Injunction against Mr. James Dondero) filed by
                                          Plaintiff Highland Capital Management, L.P.
                                          (COURT ADMITTED PLAINTIFF/DEBTOR'S
                                          EXHIBIT'S #A THROUGH #Y By Mr. John
                                          Morris) (Edmond, Michael)

APPELLANT’S DESIGNATION OF ITEMS TO BE INCLUDED IN THE
RECORD ON APPEAL AND STATEMENT OF ISSUES TO BE PRESENTED                              PAGE 3
Case 20-03190-sgj Doc 203 Filed 06/29/21        Entered 06/29/21 17:08:14       Page 4 of 14




    27.        Adv. Dkt. 59   1/12/21        Order Granting Debtor’s Motion for Preliminary
                                             Injunction
    28.        Adv. Dkt. 60   1/12/21        James Dondero’s Notice of Appeal of
                                             Preliminary Injunction
    29.        Adv. Dkt. 63   1/13/21        Amended Notice of Appeal
    30.        Adv. Dkt. 64   1/13/21        James Dondero’s Motion for Leave to Appeal
    31.        Adv. Dkt. 71   1/20/21        Notice of Docketing of Appeal
    32.        Adv. Dkt. 73   1/20/21        Notice of Transmittal of Appeal
    33.        Adv. Dkt. 75   1/27/21        Emergency Motion to Continue Contempt
                                             Hearing
    34.        Adv. Dkt. 77   1/29/21        Debtor’s Objection to Motion to Continue
    35.        Adv. Dkt. 80   2/1/21         Witness and Exhibit List filed by Debtor
    36.        Adv. Dkt.      2/1/21         Debtor’s Amended Witness and Exhibit List With
               80-1                          Respect to Evidentiary Hearing to be Held on
                                             January 8, 2021 [Docket No. 46]
    37.        Adv. Dkt.      2/1/21         Declaration of Mr. James P. Seery, Jr. in Support
               80-2                          of the Debtor's Motion for a Temporary
                                             Restraining Order Against Mr. James Dondero
                                             [Docket No. 46-1]
    38.        Adv. Dkt.      2/1/21         Letter from NexPoint Advisors, L.P. and
               80-3                          Highland Capital Management Fund Advisors,
                                             L.P to James Seery dated October 16, 2020
                                             [Dondero Deposition Exhibit 1; Docket No. 46-2]
    39.        Adv. Dkt.      2/1/21         Letter from NexPoint Advisors, L.P. and
               80-4                          Highland Capital Management Fund Advisors,
                                             L.P to James Seery dated November 24, 2020
                                             [Dondero Deposition Exhibit 2; Docket No. 46-3]
    40.        Adv. Dkt.      2/1/21         Email string dated between November 24, 2020
               80-5                          and November 27, 2020 re SKY equity [Dondero
                                             Deposition Exhibit 3; Docket No. 46-4]
    41.        Adv. Dkt.      2/1/21         James Dondero text messages dated November
               80-6                          24, 2020 [Dondero Deposition Exhibit 4; Docket
                                             No. 46-5]
    42.        Adv. Dkt.      2/1/21         Debtor’s First Request for the Production of
               80-7                          Documents Directed to James Dondero [Dondero
                                             Deposition Exhibit 5; Docket No. 46-6]
    43.        Adv. Dkt.      2/1/21         Text messages between James Dondero and Jason
               80-8                          Rothstein (Dondero 000022; Dondero Deposition
                                             Exhibit 6; Docket No. 46-7]
    44.        Adv. Dkt.      2/1/21         Text messages between James Dondero and Tara
               80-9                          Loiben (Dondero 000013; Dondero Deposition
                                             Exhibit 7; Docket No. 46-8]
    45.        Adv. Dkt.      2/1/21         Order Resolving James Dondero’s Emergency
               80-10                         Motion for a Protective Order [Docket No. 46-9]
    46.        Adv. Dkt.      2/1/21         Order Granting Debtor’s Motion for a Temporary
               80-11                         Restraining Order Against James Dondero

APPELLANT’S DESIGNATION OF ITEMS TO BE INCLUDED IN THE
RECORD ON APPEAL AND STATEMENT OF ISSUES TO BE PRESENTED                                PAGE 4
Case 20-03190-sgj Doc 203 Filed 06/29/21        Entered 06/29/21 17:08:14       Page 5 of 14




                                             [Dondero Deposition Exhibit 9; Leventon
                                             Deposition Exhibit 1; Ellington Deposition
                                             Exhibit 1; Docket No. 46-10]
    47.        Adv. Dkt.      2/1/21         Letter from Pachulski Stang Ziehl & Jones LLP
               80-12                         to D. Michael Lynn dated December 23, 2020
                                             [Dondero Deposition Exhibit 10; Docket No. 46-
                                             11]
    48.        Adv. Dkt.      2/1/21         Email string dated December 18, 2020 re Jefferies
               80-13                         recap [Dondero Deposition Exhibit 11; Docket
                                             No. 46-12]
    49.        Adv. Dkt.      2/1/21         Response to K&L Gates LLP dated December 22,
               80-14                         2020 [Dondero Deposition Exhibit 12; Docket
                                             No. 46-13]
    50.        Adv. Dkt.      2/1/21         Response to K&L Gates LLP dated December 23,
               80-15                         2020 [Dondero Deposition Exhibit 13; Docket
                                             No. 46-14]
    51.        Adv. Dkt.      2/1/21         Email string dated December 4, 2020 re Multi
               80-16                         Strat summary balance sheet as of October 31,
                                             2020 [Docket No. 46-15]
    52.        Adv. Dkt.      2/1/21         Email string dated December 12, 2020 re possible
               80-17                         deal [Dondero Deposition Exhibit 15; Docket No.
                                             46-16]
    53.        Adv. Dkt.      2/1/21         Email string dated December 16, 2020 re list for
               80-18                         joint meeting [Dondero Deposition Exhibit 16;
                                             Docket No. 46-17; Bates Nos. HCMLP 000487-
                                             000488]
    54.        Adv. Dkt.      2/1/21         Text messages between James Dondero and
               80-19                         Melissa Schroth (Dondero 000014; Dondero
                                             Deposition Exhibit 17; Docket No. 46-18]
    55.        Adv. Dkt.      2/1/21         Text messages between James Dondero and Isaac
               80-20                         Leventon (Dondero 000043; Dondero Deposition
                                             Exhibit 18; Leventon Deposition 9; Docket No.
                                             46-19]
    56.        Adv. Dkt.      2/1/21         Email string dated December 24, 2020 re
               80-21                         HarbourVest settlement motion [Docket No. 46-
                                             20]
    57.        Adv. Dkt.      2/1/21         Letter from Bonds Ellis to J. Pomerantz dated
               80-22                         December 29, 2020 [Docket No. 46-21]
    58.        Adv. Dkt.      2/1/21         Email string dated between December 7, 2020
               80-23                         and December 8, 2020 re call scheduled by Scott
                                             Ellington [Docket No. 46-22]
    59.        Adv. Dkt.      2/1/21         Email string dated December 15, 2020 re The
               80-24                         Dugaboy Investment Trust and Get Good Trust
                                             Common Interest Agreement [Leventon
                                             Deposition Exhibit 8; Docket No. 46-23]


APPELLANT’S DESIGNATION OF ITEMS TO BE INCLUDED IN THE
RECORD ON APPEAL AND STATEMENT OF ISSUES TO BE PRESENTED                                PAGE 5
Case 20-03190-sgj Doc 203 Filed 06/29/21        Entered 06/29/21 17:08:14       Page 6 of 14




    60.        Adv. Dkt.      2/1/21         Letter from K&L Gates to J. Pomerantz dated
               80-25                         December 31, 2020 [Docket No. 46-24]
    61.        Adv. Dkt.      2/1/21         Email string dated December 23, 2020 re
               80-26                         Dondero call [Docket No. 46-25]
    62.        Adv. Dkt.      2/1/21         Letter from Pachulski Stang Ziehl & Jones LLP
               80-27                         to D. Michael Lynn dated December 23, 2020
                                             [Dondero Deposition Exhibit 10]
    63.        Adv. Dkt.      2/1/21         Declaration of John A. Morris in Support of the
               80-28                         Debtor’s Motion for an Order Requiring Mr. James
                                             Dondero to Show Cause Why He Should Not Be
                                             Held in Civil Contempt for Violating the TRO
                                             [Docket No. 50]
    64.        Adv. Dkt.      2/1/21         The Official Committee of Unsecured Creditors’
               80-29                         Expedited Requests for Production of Documents to
                                             Highland
    65.        Adv. Dkt.      2/1/21         The Official Committee of Unsecured Creditors’
               80-30                         Second Requests for Production of Documents to
                                             Highland
    66.        Adv. Dkt.      2/1/21         The Official Committee of Unsecured Creditors’
               80-31                         Third Requests for Production of Documents to
                                             Highland
    67.        Adv. Dkt.      2/1/21         The Official Committee of Unsecured Creditors’
               80-32                         Fourth Requests for Production of Documents to
                                             Highland
    68.        Adv. Dkt.      2/1/21         Official Committee of Unsecured Creditors’
               80-33                         Emergency Motion to Compel Production by the
                                             Debtor [Docket 808]
    69.        Adv. Dkt.      2/1/21         Debtor’s Motion for Entry of (I) A Protective
               80-34                         Order, or, in the Alternative, (Ii) An Order
                                             Directing the Debtor to Comply With Certain
                                             Discovery Demands Tendered by the Official
                                             Committee of Unsecured Creditors, Pursuant to
                                             Federal Rules of Bankruptcy Procedure 7026 and
                                             7034 [Docket 810]
    70.        Adv. Dkt.      2/1/21         Transcript of 07/21/20 Hearing
               80-35
    71.        Adv. Dkt.      2/1/21         Transcript of 01/08/21 Hearing
               80-36
    72.        Adv. Dkt.      2/1/21         Transcript of 01/26/21 Hearing
               80-37
    73.        Adv. Dkt. 88   2/5/21         Amended Notice of Hearing on Motion for
                                             Contempt
    74.        Adv. Dkt.      2/17/21        Debtor’s Amended Witness and Exhibit List for
               101                           Hearing on Motion for Contempt
    75.        Adv. Dkt.      2/17/21        Response of James Dondero to the Official
               101-1                         Committee of Unsecured Creditors’ Emergency


APPELLANT’S DESIGNATION OF ITEMS TO BE INCLUDED IN THE
RECORD ON APPEAL AND STATEMENT OF ISSUES TO BE PRESENTED                                PAGE 6
Case 20-03190-sgj Doc 203 Filed 06/29/21        Entered 06/29/21 17:08:14       Page 7 of 14




                                             Motion to Compel Production by the Debtor
                                             [Case No. 19-34054, Docket No. 832]
    76.        Adv. Dkt.      2/17/21        E-mail string from October 26, 2020 titled
               101-2                         “Highland: Privilege Terms Searches” [Leventon
                                             Deposition Exhibit 2]
    77.        Adv. Dkt.      2/17/21        E-mail string from November 13, 2020 titled
               101-3                         “Highland: Document Production Issues”
                                             [Leventon Deposition Exhibit 3]
    78.        Adv. Dkt.      2/17/21        E-mail string dated December 3, 2020 titled
               101-4                         “Highland: Firm Phones” [Leventon Deposition
                                             Exhibit 4]
    79.        Adv. Dkt.      2/17/21        E-mail dated December 3, 2020 from Leventon to
               101-5                         Kim, Schroth [Leventon Deposition Exhibit 5;
                                             Bates No. HCMLP 000382]
    80.        Adv. Dkt.      2/17/21        E-mail string dated December 4, 2020 titled
               101-6                         “Dugaboy      Investment    Trust” [Leventon
                                             Deposition Exhibit 6; Bates Nos. HCMLP
                                             000426-000427]
    81.        Adv. Dkt.      2/17/21        E-mail string dated December 7, 2020 re
               101-7                         Engagement [Leventon Deposition Exhibit 7;
                                             Bates Nos. HCMLP 000374-000376]
    82.        Adv. Dkt.      2/17/21        E-mail dated January 11, 2021 re AT&T changes
               101-8                         to account [Ellington Deposition Exhibit 2; Bates
                                             Nos. HCMLP 000372-000373]
    83.        Adv. Dkt.      2/17/21        E-mail dated December 11, 2020 re Testimony
               101-9                         [Ellington Deposition Exhibit 3; Bates No.
                                             HCMLP 000498]
    84.        Adv. Dkt.      2/17/21        E-mail dated December 12, 2020 re witnesses for
               101-10                        hearing [Ellington Deposition Exhibit 4; Bates
                                             No. HCMLP 000504]
    85.        Adv. Dkt.      2/17/21        E-mail dated December 15, 2020 re Clubok
               101-11                        [Ellington Deposition Exhibit 6; Bates No.
                                             HCMLP 000496]
    86.        Adv. Dkt.      2/17/21        E-mail dated December 16, 2020 from Michael
               101-12                        Lynn to Scott Ellington re Call [Ellington
                                             Deposition Exhibit 9; Bates No. HCMLP
                                             000515]
    87.        Adv. Dkt.      2/17/21        E-mail dated December 24, 2020 re Letters to and
               101-13                        From K&L Gates [Ellington Deposition Exhibit
                                             11; Bates Nos. HCMLP 000509-000512]
    88.        Adv. Dkt.      2/17/21        E-mail string dated December 24, 2020 re Letter
               101-14                        and Discovery Requests [Ellington Deposition
                                             Exhibit 12; Bates Nos. HCMLP 000606-000619]
    89.        Adv. Dkt.      2/17/21        Highland’s New Cell Phone Reimbursement
               101-15                        Policy dated March 27, 2012


APPELLANT’S DESIGNATION OF ITEMS TO BE INCLUDED IN THE
RECORD ON APPEAL AND STATEMENT OF ISSUES TO BE PRESENTED                                PAGE 7
Case 20-03190-sgj Doc 203 Filed 06/29/21        Entered 06/29/21 17:08:14       Page 8 of 14




    90.        Adv. Dkt.      2/17/21        Highland Capital Management Employee
               101-16                        Handbook
    91.        Adv. Dkt.      2/17/21        Annual Certification and Conflicts of Interest
               101-17                        Disclosure       2019       (James     Dondero)
                                             (REDACTED)
    92.        Adv. Dkt.      2/17/21        Q3 2020 Questionnaire and Transactions
               101-18                        Certification (James Dondero) (REDACTED)
    93.        Adv. Dkt.      2/17/21        Annual Certification and Conflicts of Interest
               101-19                        Disclosure 2019 (Scott Ellington)
    94.        Adv. Dkt.      2/17/21        Q3 2020 Questionnaire and Transactions
               101-20                        Certification (Scott Ellington)
    95.        Adv. Dkt.      2/20/21        James Dondero’s Witness and Exhibit List for
               106                           Contempt Hearing
    96.        Adv. Dkt.      2/20/21        Amended and Restated Shared Services
               106-1                         Agreement, dated effective as of January 1, 2018,
                                             by and between Highland Capital Management,
                                             L.P. and NexPoint Advisors, L.P.
    97.        Adv. Dkt.      2/20/21        Second Amended and Restated Shared Services
               106-2                         Agreement by and between Highland Capital
                                             Management, L.P. and Highland Capital
                                             Management Fund Advisors, L.P., dated
                                             February 8, 2013
    98.        Adv. Dkt.      2/20/21        Debtor’s Responses and Objections to Defendant
               106-3                         James Dondero’s First Set of Discovery Requests
                                             to Highland Capital Management, L.P.
    99.        Adv. Dkt.      2/20/21        Debtor’s Notice of Termination of Shared
               106-4                         Services Agreement with NexPoint Advisors,
                                             L.P. effective January 31, 2021
    100.       Adv. Dkt.      2/20/21        Debtor’s Notice of Termination of Shared
               106-5                         Services Agreement with Highland Capital
                                             Management Fund Advisors, L.P. effective
                                             January 31, 2021
    101.       Adv. Dkt.      2/20/21        Employee Handbook of Highland Capital
               106-6                         Management, L.P.
    102.       Adv. Dkt.      2/20/21        Debtor’s Response to Mr. James Dondero’s
               106-7                         Motion for Entry of an Order Requiring Notice
                                             and Hearing for Future Estate Transactions
                                             Occurring Outside the Ordinary Course of
                                             Business [Docket No. 1546]
    103.       Adv. Dkt.      2/20/21        Term Sheet [Dkt. 354 and 354-1]
               106-8
    104.       Adv. Dkt.      2/20/21        Email from Debtor’s counsel to Dondero’s
               106-9                         counsel, dated December 23, 2020
    105.       Adv. Dkt.      2/20/21        Dondero’s Objections and Responses to Debtor’s
               106-10                        First Request for Production


APPELLANT’S DESIGNATION OF ITEMS TO BE INCLUDED IN THE
RECORD ON APPEAL AND STATEMENT OF ISSUES TO BE PRESENTED                                PAGE 8
Case 20-03190-sgj Doc 203 Filed 06/29/21        Entered 06/29/21 17:08:14       Page 9 of 14




    106.       Adv. Dkt.      2/20/21        Email from Bryan Assink to Debtor’s counsel
               106-11                        containing Dondero’s Objections and Responses
                                             to Debtor’s First Request for Production, dated
                                             December 31, 2020
    107.       Adv. Dkt.      2/20/21        Sub-Advisory Agreement between NexPoint
               106-12                        Advisors,     L.P.    and     Highland    Capital
                                             Management, L.P.
    108.       Adv. Dkt.      2/20/21        Payroll Expense Reimbursement Agreement
               106-13                        dated effective as of January 1, 2018 by and
                                             between NexPoint Advisors, L.P. and Highland
                                             Capital Management, L.P.
    109.       Adv. Dkt.      2/20/21        Payroll Expense Reimbursement Agreement
               106-14                        dated effective as of May 1, 2018 by and between
                                             Highland Capital Management Fund Advisors,
                                             L.P. and Highland Capital Management, L.P.
    110.       Adv. Dkt.      2/20/21        Transcript of December 10, 2020 Hearing
               106-15
    111.       Adv. Dkt.      2/20/21        Email chain between Douglas Draper, John
               106-16                        Morris, and Isaac Leventon regarding Dugaboy
                                             documents, dated December 16, 2020
    112.       Adv. Dkt.      2/20/21        Email chain between Douglas Draper and John
               106-17                        Morris regarding Dugaboy documents, dated
                                             December 18, 2020
    113.       Adv. Dkt.      2/20/21        Email chain between Douglas Draper and John
               106-18                        Morris regarding Dugaboy documents, dated
                                             December 18, 2020
    114.       Adv. Dkt.      2/20/21        Email chain between Douglas Draper and John
               106-19                        Morris regarding Dugaboy documents, dated
                                             December 23, 2020
    115.       Adv. Dkt.      2/20/21        Email chain between Douglas Draper and John
               106-20                        Morris regarding Dugaboy documents, dated
                                             January 14, 2021
    116.       Adv. Dkt.      2/20/21        James Dondero’s Motion in Limine
               107
    117.       Adv. Dkt.      2/20/21        James Dondero’s Motion for Emergency Hearing
               108                           on Motion in Limine
    118.       Adv. Dkt.      2/21/21        James Dondero’s Objection to Debtor’s Motion
               110                           for Contempt
    119.       Adv. Dkt.      2/11/21        District Court Memorandum Opinion and Order
               111                           Denying Leave to Appeal Preliminary Injunction
    120.       Adv. Dkt.      2/24/21        Debtor’s Objection to James Dondero’s Motion
               115                           in Limine
    121.       Adv. Dkt.      3/4/21         Amended Notice of Hearing on Motion for
               121                           Contempt
    122.       Adv. Dkt.      3/10/21        Motion to Continue Contempt Hearing, with
               126                           exhibits

APPELLANT’S DESIGNATION OF ITEMS TO BE INCLUDED IN THE
RECORD ON APPEAL AND STATEMENT OF ISSUES TO BE PRESENTED                                PAGE 9
Case 20-03190-sgj Doc 203 Filed 06/29/21        Entered 06/29/21 17:08:14       Page 10 of 14




    123.       Adv. Dkt.      3/10/21        Exhibit A to Motion to Continue
               126-1
    124.       Adv. Dkt.      3/10/21        Exhibit B to Motion to Continue
               126-2
    125.       Adv. Dkt.      3/21/21        Debtor’s Amended Exhibit List (Debtor’s Notice
               128                           of Replacement Exhibits 11, 38, and 39)
    126.       Adv. Dkt.      3/21/21        Debtor’s Exhibit 11 - Order Granting Debtor’s
               128-1                         Motion for a Temporary Restraining Order
                                             Against James Dondero
    127.       Adv. Dkt.      3/21/21        Debtor’s Exhibit 38 – Invoice of Debtor’s counsel
               128-2                         for the period from November 3, 2020 through
                                             December 31, 2020
    128.       Adv. Dkt.      3/21/21        Debtor’s Exhibit 39 – Invoice of Debtor’s counsel
               128-3                         for the period from December 10, 2020 through
                                             January 31, 2021
    129.       Adv. Dkt.      3/22/21        Court admitted exhibits date of hearing March 22,
               140                           2021 (RE: related document(s)48 Motion for
                                             contempt against James Dondero regarding
                                             Violation of the Temporary Restraining Order
                                             (Plaintiff's Motion for an Order Requiring Mr.
                                             James Dondero to Show Cause Why He Should
                                             Not Be Held in Civil Contempt for Violating the
                                             TRO) filed by Plaintiff Highland Capital
                                             Management, L.P., (COURT ADMITTED
                                             DEBTOR'S EXHIBITS #1, #2, #7, #8, #9, #10,
                                             #11, #12, #13, #14, #15, #17, #18, #19, #20, #21,
                                             #22, #24, #25, #26, #27, #28, #33, #35, #36, #37,
                                             #38, #39, #47 THROUGH #57, &
                                             DEFENDANT/JAMES DONDERO EXHIBIT'S
                                             #1 THROUGH #20) (Edmond, Michael)
                                             (Entered: 03/25/2021)
    130.       Adv. Dkt.      3/23/21        Notice of Continued Hearing on Motion for
               131                           Contempt
    131.       Adv. Dkt.      3/24/21        James Dondero’s Motion to Reopen Evidence to
               132, 132-1,                   Allow for Additional Rebuttal Witness
               132-2, 132-3                  Testimony, with exhibits
    132.       Adv. Dkt.      3/24/21        Order Denying James Dondero’s Motion to
               134                           Reopen
    133.       Adv. Dkt.      5/3/21         James Dondero’s Brief Opposed to Debtor’s
               159                           Complaint for Injunctive Relief
    134.       Adv. Dkt.      5/18/21        Notice of Filing of Proposed Consensual Order
               180                           Resolving Adversary Proceeding
    135.       Adv. Dkt.      5/18/21        Order Resolving Adversary Proceeding
               182
    136.       Adv. Dkt.      6/15/21        James Dondero’s Emergency Motion to Stay
               196                           Pending Appeal

APPELLANT’S DESIGNATION OF ITEMS TO BE INCLUDED IN THE
RECORD ON APPEAL AND STATEMENT OF ISSUES TO BE PRESENTED                               PAGE 10
Case 20-03190-sgj Doc 203 Filed 06/29/21           Entered 06/29/21 17:08:14    Page 11 of 14




     137.       Adv. Dkt.       6/15/21         Motion for Emergency Hearing on Motion to Stay
                197                             Pending Appeal
     138.       Adv. Dkt.       6/17/21         Notice of Hearing on Motion to Stay
                198
     139.       Adv. Dkt.       6/22/21     Stipulation and Agreed Order Resolving
                201                         Defendant’s Emergency Motion to Stay Pending
                                            Appeal and for Approval of Supersedeas Bond or
                                            Other Security
                                         Transcripts
     140.                       12/10/20    Transcript of hearing conducted on December 10,
                                            2020 in Adv. No. 20-03190 [Adv. Dkt. 19]
     141.                       12/16/20    Transcript of hearing conducted on December 16,
                                            2020 in Case No. 19-34054
     142.                       1/8/21      Transcript of hearing conducted on January 8,
                                            2021 in Adv. No. 20-03190 [Adv. Dkt. 56]
     143.                       1/26/21     Transcript of hearing conducted on January 26,
                                            2021 in Adv. No. 21-3000
     144.                       3/22/21     Transcript of hearing conducted on March 22,
                                            2021 in Adv. No. 20-03190
     145.                       3/24/21     Transcript of hearing conducted on March 24,
                                            2021 in Adv. No. 20-03190
     146.                       5/18/21     Transcript of hearing conducted on May 18, 2021
                                            in Adv. No. 20-03190
     147.                       5/20/21     Transcript of hearings conducted on May 20,
                                            2021 in Adv. Nos. 20-03195 and 21-03003


               STATEMENT OF ISSUES TO BE PRESENTED ON APPEAL

       1.      Whether the Bankruptcy Court erred in finding Appellant violated the TRO.

       2.      Whether the Bankruptcy Court erred in finding by clear and convincing evidence

that Appellant violated a clear, definite, and specific provision of the TRO.

       3.      Whether the Bankruptcy Court erred in imposing significant monetary sanctions

against Appellant when, among other things, the Debtor failed to demonstrate that its business

suffered any financial harm, damages, interruption, or losses resulting from the purported

violations.

       4.      Whether the Bankruptcy Court erred in imposing a “$100,000 sanction” for each

level of appeal of the Contempt Order that Appellant may take.

APPELLANT’S DESIGNATION OF ITEMS TO BE INCLUDED IN THE
RECORD ON APPEAL AND STATEMENT OF ISSUES TO BE PRESENTED                                PAGE 11
Case 20-03190-sgj Doc 203 Filed 06/29/21           Entered 06/29/21 17:08:14        Page 12 of 14




        5.       Whether the Bankruptcy Court improperly and contrary to the evidence found

Appellant violated the TRO for actions he took before the TRO was entered.

        6.       Whether the Bankruptcy Court erred in assessing monetary contempt sanctions

against Appellant for purported violations of the TRO when the Debtor failed to put on any

evidence of financial harm suffered by the Debtor resulting from the purported violations.

        7.       Whether the Bankruptcy Court erred in admitting and considering the invoices of

Debtor’s counsel in imposing contempt sanctions, including because (i) the invoices were admitted

without competent testimony; (ii) there was no independent evidence that the fees incurred in the

invoices related to the Contempt Motion; and (iii) the fees incurred were not reasonable, necessary,

or sufficient as to be compensable under the law of the Fifth Circuit.

        8.       Whether the Bankruptcy Court erred in purportedly basing its monetary contempt

sanction on the invoices of Debtor’s counsel when (i) the invoices were admitted without

competent testimony; (ii) the invoices did not segregate time entries for matters solely related to

the Contempt Motion; (iii) the invoices included the Debtor’s professional fees for all time

incurred in the broad category of “Bankruptcy Litigation,” which included hundreds of time

entries—and hundreds of thousands of dollars in fees—for matters not even related to this

adversary proceeding; (iv) there was no evidence that the sanctions imposed by the Court, which

were purportedly based on the fees incurred by the Debtor as shown in counsel’s invoices, were

related to the Contempt Motion or the actions on which the motion is based; and (v) the fees

incurred were not reasonable, necessary, or sufficient as to be compensable under the law of the

Fifth Circuit.

        9.       Whether the Bankruptcy Court erred in basing certain of its contempt sanctions on

attorney’s fees purportedly incurred by the Debtor in February and March when there were no



APPELLANT’S DESIGNATION OF ITEMS TO BE INCLUDED IN THE
RECORD ON APPEAL AND STATEMENT OF ISSUES TO BE PRESENTED                                     PAGE 12
Case 20-03190-sgj Doc 203 Filed 06/29/21          Entered 06/29/21 17:08:14       Page 13 of 14




invoices, testimony, or other evidence in the record to support the purported fees as estimated by

the Bankruptcy Court.

       10.     Whether the Bankruptcy Court erred by improperly shifting the burden of proof to

Appellant in determining whether he violated the TRO, including by finding his communications

with certain employees of the Debtor were not authorized under the exceptions to the TRO despite

the fact that the Debtor did not establish by clear and convincing evidence that these exceptions

did not apply to the alleged offending conduct.

       11.     Whether the contempt sanctions imposed by the Bankruptcy Court are in effect

punitive, criminal contempt sanctions that the Bankruptcy Court lacks authority and jurisdiction

to impose.



Dated: June 29, 2021                         Respectfully submitted,

                                             /s/ Bryan C. Assink
                                             John T. Wilson IV
                                             State Bar I.D. No. 24033344
                                             Clay M. Taylor
                                             State Bar I.D. No. 24033261
                                             Bryan C. Assink
                                             State Bar I.D. No. 24089009
                                             BONDS ELLIS EPPICH SCHAFER JONES LLP
                                             420 Throckmorton Street, Suite 1000
                                             Fort Worth, Texas 76102
                                             (817) 405-6900 telephone
                                             (817) 405-6902 facsimile
                                             Email: john.wilson@bondsellis.com
                                             Email: clay.taylor@bondsellis.com
                                             Email: bryan.assink@bondsellis.com

                                             ATTORNEYS FOR APPELLANT JAMES DONDERO




APPELLANT’S DESIGNATION OF ITEMS TO BE INCLUDED IN THE
RECORD ON APPEAL AND STATEMENT OF ISSUES TO BE PRESENTED                                  PAGE 13
Case 20-03190-sgj Doc 203 Filed 06/29/21         Entered 06/29/21 17:08:14       Page 14 of 14




                               CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that, on June 29, 2021, a true and correct copy of the
foregoing document was served via the Court’s CM/ECF system on counsel for Debtor-Appellee
Highland Capital Management, L.P. and on all other parties requesting or consenting to such
service in this case.

                                                    /s/ Bryan C. Assink
                                                    Bryan C. Assink




APPELLANT’S DESIGNATION OF ITEMS TO BE INCLUDED IN THE
RECORD ON APPEAL AND STATEMENT OF ISSUES TO BE PRESENTED                                 PAGE 14
